397 F.2d 813
Randall SIMON, Appellant,v.UNITED STATES of America, Appellee.
No. 25226.
United States Court of Appeals Fifth Circuit.
July 18, 1968.
Rehearing En Banc Denied December 11, 1968.

Appeal from the United States District Court for the Eastern District of Louisiana; Edward J. Boyle, Sr., Judge.
Frank J. Varela, New Orleans, La., for appellant.
John C. Ciolino, H. P. Rowley, III, Asst. U. S. Atty., New Orleans, La., for appellee.
Before WISDOM and SIMPSON, Circuit Judges, and SINGLETON, District Judge.
PER CURIAM:


1
This is an appeal from denial of a motion for relief under Title 28, U.S.C. Section 2255. The district court held a full hearing and denied relief, for reasons set forth in an opinion appearing in 269 F. Supp. 738. The contentions urged on appeal are substantially those made below. We agree with the district court that the motion was without merit. The judgment is affirmed.

ON PETITION FOR REHEARING EN BANC

2
The Petition for Rehearing is denied and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is denied.